In an action to recover damages, inter alia, for wrongful death, defendants separately appeal, as limited by their briefs, from so much of a judgment of the Supreme Court, Queens County (Leviss, J.), entered November 25, 1981 as amended March 10, 1982, as, after a jury trial, was in the plaintiff’s favor on the wrongful death cause of action against defendant Jeffer Funeral Homes, Inc., in the principal sum of $1,157,000, which sum was reduced by the sum of $100,000 representing a settlement of the wrongful death cause of action against defendant Maddex and Maddex further appeals from that part of the judgment as amended as directs that defendant Jeffer have indemnification over as against Maddex for any sums paid by it. Judgment as amended modified, on the law and the facts, by deleting therefrom the provisions awarding plaintiff recovery on the wrongful death cause of action against defendant Jeffer and new trial granted on the issue of damages only as to said wrongful death cause of action unless, within 30 days after service upon plaintiff of a copy of the order to be made hereon, with notice of entry, plaintiff shall serve and file in the office of the clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict in her favor, on the wrongful death cause of action, to $850,000 (less $100,000, representing settlement of the cause of action against Maddex) and to the entry of an amended judgment accordingly. As so modified, judgment as amended affirmed, insofar as appealed from, without costs or disbursements. In the event plaintiff so stipulates then the judgment as amended, as so reduced and further amended, is affirmed, insofar as appealed from, without costs or disbursements. Under all the circumstances, the amount of damages awarded was excessive to the extent indicated. Damiani, J. P., Lazer, Mangano and Brown, JJ., concur.